Citation Nr: 1760059	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation benefits on behalf of K.N.C. and K.T.C., the Veteran's children. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active service from July 1999 to April 2007.  The appellant asserts that she is the primary physical custodian of the Veteran's children, K.N.C. and K.T.C., and seeks a special apportionment of the Veteran's VA disability compensation benefits on their behalf.   Both the Veteran and the appellant are considered parties to this contested claim.  See generally, 38 C.F.R. §§ 19.100, 20.504 (2017).  The Veteran is represented, the appellant is not represented before VA in this contested claim.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the appellant's request for an apportionment of the Veteran's VA disability compensation benefits on behalf of K.N.C. and K.T.C., the Veteran's children.  The appellant disagreed with this decision in October 2008.  She perfected a timely appeal in August 2009.

The Board previously remanded this matter in June 2011, and again in March 2016 to the Agency of Original Jurisdiction (AOJ) for additional development.

Unfortunately, still further development is required.  The appeal is again REMANDED to the AOJ.  VA will notify the parties in this case if further action is required.


REMAND

Preliminarily, and as previously indicated, the instant case involves a "simultaneously contested claim" between two parties, which is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504.  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of hearing and representation rights.  38 C.F.R. § 19.100.  Where a Notice of Disagreement (NOD) has been timely filed, all interested parties will be furnished with a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101.  When a Substantive Appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

As the above indicates, there are extensive notice obligations to both parties in a "simultaneously contested claim," and unfortunately, the exact and most recent address of record for the appellant in this case, who is the party requesting the apportionment, has never been properly confirmed.  Both Board remands dated from 2011 and 2016 identified this problem.  However, it was never corrected by proper inquiry on the part of the AOJ.  Consequently, the May 2016 correspondence from the AOJ to the appellant requesting information of immediate concern to this case (in addition, the most recent Supplemental Statement of the Case (SSOC)) was sent to the same address as always (a P.O. Box destination in Sherwood, Arkansas) and presumably was not received.  The actual May 2016 correspondence to the appellant was not ever shown as returned in the mail, but other documents recently sent to the same address clearly were.

The Board strongly indicated before this concern for having the right address, however, never formally requested address correction by any remand directive.  Consequently, there has not been actual demonstrated noncompliance with the Board issuance.  See generally, Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Still, it is no less a problem.  While the appellant has not directly contacted the AOJ about the claim, as a matter of procedural due process the appellant should be provided the necessary correspondence at the most recent address of record. 

The reasons for needing to contact the appellant were stated in the March 2016 Board remand and were:

There are several critical factual disputes which must be resolved by the AOJ before the Board can adjudicate the merits of the appellant's special apportionment claim.  First, although the Appellant has asserted that she is the primary physical custodian for both K.N.C. and K.T.C., the Veteran asserted in statements on a December 2014 VA Form 21-4138 that both of these children lived with his mother and he provided financial support for them by giving money to his mother.  In support of her assertions, the appellant submitted a copy of a state court divorce decree from the state of Arkansas indicating that, when she divorced the Veteran, they were awarded joint legal custody of both K.N.C. and K.T.C. and primary physical custody of these children was awarded to the appellant.  This court order also indicated that the Veteran was required to make semi-monthly child support payments beginning in April 2005, although the appellant asserted in 2009 correspondence with VA that the Veteran had never paid any child support to her for either K.N.C. or K.T.C.  The Board observes that the appellant may be entitled to a special apportionment for K.N.C. and K.T.C. while these children were minors and in her physical custody if the Veteran was not reasonably discharging his responsibility for them.  See 38 C.F.R. § 3.450 (a)(ii).  Thus, the Board finds that, on remand, the AOJ should request information from the appellant regarding the approximate dates (month(s) and year(s)) when K.N.C. and K.T.C. were in her primary physical custody. 

This information remains important and the appellant should have another opportunity to respond. 

Based on the record it appears that the Veteran did receive the correspondence previously sent to him, but to cover all grounds (there was once a contact address issue with the Veteran's home address) another request is being sent.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate measures to determine the most recent home address of record for the appellant (or otherwise the appropriate contact address) as the party who is seeking an apportionment  in this case.  The address confirmation should take into account that based on the returned mail from the past  two years that the appellant appears to no longer utilize the earlier mailing address a P.O. Box destination in Sherwood, Arkansas.

2. Contact the appellant at the correct address and request updated information about her monthly income and expenses on a VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," to include supporting documentation for all reported monthly expenses.  Ask the appellant to provide the approximate dates (month(s) and year(s)) when K.N.C. and K.T.C. were in her primary physical custody.  The appellant also should be asked to provide updated information regarding monthly income and expenses for K.N.C. and K.T.C. while they were in her primary physical custody, to include supporting documentation for all reported monthly expenses during this time period.

Advise the appellant that it is her responsibility to keep VA informed of her current mailing address.  A copy of any letter sent to the appellant, and any reply, should be associated with the claims file.

Because this is a contested claim, a copy of any letter sent to the appellant, and any reply, should be sent to the other party at the current mailing address of record. 

3. Confirm that the current address of record for the Veteran is correct.  Contact the Veteran and again request updated information about his monthly income and expenses on a VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," to include supporting documentation for all reported monthly expenses.  Ask the Veteran to provide information about whether K.N.C. was living with him prior to her graduating from high school in May 2015.  Ask the Veteran to provide information regarding whether K.T.C. is pursuing a course of instruction at an approved educational institution after May 2015.  Ask the Veteran to provide information regarding child support payments owed by him and paid to the appellant as custodian of K.N.C. and K.T.C.  The Veteran also should be asked to explain the source of "Other Expenses" in the amount of $1,1100.00 every month that he listed on his December 2014 VA Form 21-0788 and why creating a special apportionment in favor of K.T.C. and K.N.C. is an economic hardship.

Advise the Veteran that it is her responsibility to keep 
VA informed of her current mailing address.  A copy of any letter sent to the appellant, and any reply, should be associated with the claims file.
 
Because this is a contested claim, a copy of any letter sent to the Veteran, and any reply, should be sent to the other party at the current mailing address of record. 

4. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5. Readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, and because this is a contested appeal, then the AOJ should issue a Supplemental Statement of the Case (SSOC) to the Appellant, and to the Veteran, and both parties should be afforded an opportunity to respond.  Then return the case to the Board for further appellate review and consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


